Citation Nr: 1501617	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status-post open tuft fracture, left thumb, nondominant [herein left thumb disability].

2.  Entitlement to a separate rating prior to November 1, 2012 for left radial digital neuropathy.

3.  Entitlement to an increased disability rating for left radial digital neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1995 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2011, the Board remanded the Veteran's claim.  Subsequent to the October 2011 Board remand, a December 2012 rating decision granted entitlement to service connection for left radial digital neuropathy, with a 20 percent disability rating assigned effective November 1, 2012.  This rating decision stated that "[t]his decision is ancillary to the issue on appeal.  It is regarded as inextricably intertwined with the appellate issue decided herein.  No further action is required."  As such, the Board has determined that the issues properly on appeal are reflected on the cover page above.  

The Veteran testified at an April 2011 hearing before the undersigned Veterans Law Judge (VLJ) in St. Petersburg, Florida.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The issue of entitlement to an increased disability rating for left radial digital neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service-connected left thumb disability is manifested by pain; stiffness; less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; deformity and atrophy of disuse.

2.  With respect to left radial digital neuropathy, evidence of record indicated that neurological symptomology was present prior to November 1, 2012.         


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected left thumb disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5152, 5224, 5228 (2014).

2.  A separate rating prior to November 1, 2012 for left radial digital neuropathy is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Thumb Disability Increased Rating

VA's Duty to Notify and Assist

The Veteran was provided with adequate notice in an August 2007 letter, prior to the November 2007 decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The RO obtained the Veteran's VA treatment records.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records. 
  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2014).  With respect to the issue on appeal, the Veteran was provided with a VA examination in October 2007.  The October 2011 Board remand noted that the October 2007 VA examination was inadequate in some respects and remanded the Veteran's claim for an additional VA examination, which were conducted in November 2011 and November 2012.  The Board finds the VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding symptoms and limitations and what treatment the Veteran had received.  Moreover, neither the Veteran nor his representative have not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has either identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki; Leavey v. McDonald, No. 12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2004).  

In addition, the Board finds that there was substantial compliance with the October 2011 Board remand, as the requested outstanding VA treatment records were associated with the Veteran's claims file and the Veteran was afforded a new VA examination with respect to his service-connected left thumb disability that substantially complied with the relevant remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

Legal Criteria

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).

The Veteran's service-connected left thumb disability is rated under Diagnostic Code 5152-5224.  The hyphenated code that the Veteran's service-connected left thumb disability is rated under is intended to show that the Veteran's disability contains symptoms related to amputation of the thumb (Diagnostic Code 5152) and ankylosis of the thumb (Diagnostic Code 5224).

Diagnostic Code 5152 provides disability ratings based on amputation of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5152 (2014).  Amputation at the distal joint or through the distal phalanx is assigned a 20 percent disability rating for both the major and minor hand.  Amputation of the thumb at the metacarpophalangeal joint or through the proximal phalanx is assigned a 30 percent disability rating for the major hand and a 20 percent disability rating for the minor hand.  Amputation of the thumb with metacarpal resection is assigned a 40 percent disability rating for the major hand and a 30 percent disability rating for the minor hand.  

Diagnostic Code 5224 provides disability ratings based on ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2014).  Favorable ankylosis of the major or minor thumb is assigned a 10 percent disability rating and a 20 percent disability rating, the highest available schedular rating, is assigned for unfavorable ankylosis of the major or minor thumb.  Additional instruction on evaluating ankylosis of the thumb is provided at 38 C.F.R. § 4.71a (2014).  A note to Diagnostic Code 5224 also directs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Entitlement to service connection for a left thumb disability was originally granted in a January 2001 rating decision and a 10 percent disability rating was assigned under the same diagnostic code.  The rating decision noted that "[s]ince the disability at issue does not have its own evaluation criteria assigned in VA regulations, a closely related disease or injury was used for this purpose."  The November 2007 rating decision on appeal continued the 10 percent disability rating and stated that "although your condition does not meet the exact criteria for a 10 percent evaluation, we feel based on your current symptoms that a 10 percent evaluation most closely approximates to your current level of disability."  

An additionally potential applicable diagnostic code, Diagnostic Code 5228, provides disability ratings based on limitation of motion of the thumb.  C.F.R.         § 4.71a, Diagnostic Code 5228 (2014).  A noncompensable disability rating is assigned for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability rating is assigned for a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent disability rating, the highest available schedular rating, is assigned for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  There is no differentiation between the ratings assigned for the major and minor hands under this code provision.
Analysis 

A December 2006 VA treatment note noted "left thumb pain, especially on flexion, especially worse in the last two years."  The note referenced a military accident where his left thumb was smashed and subsequent surgery in 1998 and 1999.  The note stated that "[s]ince that time he has stiffness and pain, especially in the mornings.  He has pain.  He cannot completely flex.  He does have decreased range of motion on flexion of the left thumb and he also has numbness at the tip of the thumb."  Physical examination noted "5/5 motor strength," surgical scar on the left thumb and "decreased range of motion on flexion on the thumb" and "pain on hyperflexion of the thumb."  An assessment was provided of left thumb injury and rule out degenerative joint disease secondary to the injury. 

A March 2007 VA treatment note included an assessment of pain in finger and that past x-rays showed no acute injury.    

In the Veteran's July 2007 claim, the Veteran stated that his service-connected left thumb disability had worsened since his last examination, that he is currently unable to perform activities of daily living (ADLs) completely due to this disability and that his range of motion and strength has declined.

The Veteran was afforded a VA examination in October 2007.  As noted above, the October 2011 Board remand noted that this examination was inadequate.  The type of VA examination conducted was an "amputation, residuals of" examination.  The examination report noted that the Veteran's thumb was partially severed in service and was surgically re-attached.  The examination report noted that the Veteran's "left thumb distal phalanx pain and stiffness has been progressively worse in the last 12 [months]" as a result of "pain when forms a fist to lift or grab for objects," "pain from overuse of joint" and "constant daily stiffness" and that the "pain is sharp, [moderately]-severe, lasting seconds-min[utes] while using the hand" and that the pain will dissipate if the hand is rested.  The examination report further noted "no flareups" and that "pinching small objects with thumb op[p]osition triggers pain."  The course since onset was noted to be progressively worse and medication was prescribed for pain as needed.  Under a section titled "amputation summary," the examination report noted the location of amputation to be the left thumb, distal phalanx, and noted stump pain and stiffness of the joint proximal to the amputation, with the overall severity of symptoms as moderate and frequency of stump pain as constant.  Further noted was constant joint stiffness and decreased sensation in the re-attached distal phalanx stump of the left thumb.  Symptoms were noted to wax and wane and precipitating or aggravating factors were noted of over usage of the left hand at work or at home.  Alleviating factors were noted to be medication and avoidance of over usage of the left hand.  Physical examination noted evidence of limited motion or instability in the joint proximal to the amputation site.  There was no bone abnormality other than the resection or partial resection noted and no abnormalities or complications were noted at the amputation site.  Amputation was noted of the left thumb through the distal phalanx.  The examiner noted that the surgery affected the function of the transplanted digit in that the Veteran had limited range of motion at the distal phalanx (20 degrees of flexion), which was the site of the re-attached stump and that all other joints had normal range of motion.  February 2007 x-ray findings noted an impression of "[p]ost traumatic deformity of the left thumb with no acute injury."  The Veteran was noted to be employed full time and to have lost no time from work during the last 12 months.  It was noted that the Veteran was "promoted at work" from a position requiring him to use his hands "very often using tools" to a managerial position.  A diagnosis was provided of left thumb, status post residual of open tuft fracture, decrease range of motion of distal phalanx.  Significant effects were noted on the Veteran's usual occupation, to include problems with lifting and carrying, as well as pain.  Moderate effects were noted as well on usual daily activities involving chores, exercise and sports and mild effects were noted on grooming.  

A December 2007 VA treatment note stated that the Veteran was still having pain with his thumb, but that it was "controlled" by medication.  

In his May 2009 Form 9 (Appeal to Board of Veterans' Appeals), the Veteran stated that his condition was worse and referenced a "demotion in pay" from his job as a technician to a job in management due to him being "unable to use my tools as a technician."  He also provided information on the medication that had been prescribed for him by VA.   

A May 2009 VA treatment noted that the Veteran still had problems with his left thumb and that he had changed jobs so that he was not using his left thumb as much, though this resulted in less money.  An assessment was noted of left thumb pain on flexion.  

An October 2009 VA treatment note showed that the Veteran received occupational therapy related to left thumb pain.  The medical history noted a "[h]istory of crush amputation of tip of finger" and noted intermittent pain in the thumb.  The Veteran reported that his thumb hurts when he uses it "a lot for pinch activities."  A mature, not adherent scar was noted.  Pain was noted as "intermittent sharp pain resolves quickly," with the pain at best being 1 out of 10 and at worst being 5 out of 10.  Range of motion was noted to be within normal limits for the other digits of the Veteran's left hand, but range of motion findings were included for the left thumb and thus presumably were limited.  Strength on the left hand was noted to be less than on the right.  The Veteran reported tingling in his thumb tip.  With respect to ADLs, the Veteran reported "pain with repetitive pinch activities."  The assessment section noted problem areas of "residual pain and paresthesia," that range of motion and strength was functional for all ADLs and that "[p]ain may be related to early arthritic changes of joint."    

The Veteran testified at an April 2011 Board hearing.  The Veteran testified that since his separation from the military, his service-connected left thumb disability has gradually gotten worse with respect to pain and functionality.   The Veteran referenced in 2005 being aware of the symptoms he was having and increased pain.  The Veteran also referenced switching jobs in 2007 because he could not continue everyday using tools with both of his hands due to increased pain.  The Veteran referenced in-service having his left thumb severed and re-attached.  The Veteran reported having pain when doing "any type of functions such as like pinching or gripping" and when putting pressure on the tip of the thumb.  The Veteran referenced taking medication from VA and over the counter medication.  The Veteran reported that his thumb was stiff and that he tries to keep it extended and not to use it as much.  The Veteran reported that he was able to move his thumb, but that he did not have full movement.  The Veteran's representative stated that the Veteran should be rated "at least 20 percent."  He referenced the October 2007 VA examination report that "shows the thumb was in fact amputated and re-attached" and that there was limited motion and stability in the thumb.  The representative argued for a 20 percent disability rating under Diagnostic Code 5224 or Diagnostic Code 5152, stating that the Veteran's "thumb was in fact amputated at the distal joint and through the distal...phalanx."  

The Veteran was afforded a VA hand and finger conditions examination in November 2011.  A diagnosis was noted of traumatic fracture of the left thumb.  Under the medical history section it was noted that in-service, the Veteran's thumb was not only fractured, but was nearly amputated.  The Veteran stated that as he has gotten older, he has had increased pain and decreased function, often when he grasped things.  The examination report noted limited motion and that the Veteran reported pins and needles and some numbness in the thumb since the incident that sometimes turns into a burning sensation in the left thumb.  The Veteran was noted to be employed, but that he had to change jobs from a technician to management as a result of being unable to perform the necessary required duties.  The examination report noted that the Veteran "has some difficulties with his ADLs, dressing, tool use, typing."  The Veteran's right hand was noted to be the dominant hand.  Flare-ups were noted and the Veteran stated that after using tools, the next day is really bad and that the thumb is painful when typing.  Limitation of motion or evidence of painful motion was noted in the left thumb (with no notations as to all other digits).  The examination report noted that with respect to the ability to oppose the thumb, that there was not a gap between the thumb pad and fingers.  It was noted that objective evidence of painful motion began at a gap of less than 1 inch.  The examination report noted that the Veteran was able to perform repetitive-use testing with 3 repetitions and that there were no additional limitations of motion post-test.  Post-test, with respect to the ability to oppose the thumb, it was noted that there was not a gap between the thumb pad and fingers.  The examination report noted functional loss or functional impairment and noted the following contributing factors for the Veteran's left thumb: less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; deformity and atrophy of disuse.  Pain on palpation was noted on the left side.  Hand grip for the left hand was noted to be 4/5.  Ankylosis of the thumb was not noted.  A scar was noted, but it was not noted to be painful and/or unstable or of a total area greater than 39 square centimeters.  The examination report also noted that the Veteran had "[s]evere limited range of motion in thumb at distal phalanx, weakened movements, and atrophy of the thenar eminence on" left.  The examination report did not note that there was functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Under the diagnostic testing section, abnormal findings were noted of a crush injury, fracture of thumb, but degenerative or traumatic arthritis was not noted.  With respect to functional impact, the examination report noted that the Veteran's service-connected left thumb disability impacts his ability to work, specifically stating that the Veteran's disability "precludes him from obtaining and maintaining employment that requires fine motor skills with his left hand, lifting or carrying objects greater than 10 pounds in the left hand, using power tools and hand tools," that "[t]his precludes his ability to perform many forms of physical and technical labor" and that "[t]he [V]eteran's [left] hand pain is also increase[d] while typing for prolonged periods of time."  Pursuant to the October 2011 Board remand, the examination report also addressed neurological issues of the Veteran's left thumb.  The examination report stated that the "[V]eteran sustained a significant crush injury to his left thumb that resulted in near amputation of the [left] thumb at the distal phalynx" and that "[t]he [V]eteran is left with residual pain, reduced range of motion of the left thumb, weakened movement of the left thum[b], and mild atrophy of the [left] thenar eminence."  The examination report noted that the Veteran reported pins and needles and burning sensation in the skin of the distal thumb.    

The Veteran was afforded another VA hand and finger conditions examination in November 2012.  The majority of the November 2012 VA examination report was substantively similar to the November 2011 VA examination report and those similar findings will not be repeated.  The November 2012 VA examination report noted a diagnosis of traumatic fracture of the left thumb with residual pain.  Under the medical history section it was noted that the "Veteran continues with loss of sensation and lack of mobility to his left thumb since his last evaluation," that he takes over the counter medication as needed for pain and that there have been no new changes since the last VA examination.  The Veteran's right hand was noted to be the dominant hand.  Flare-ups were noted and the Veteran stated that he had difficulty using tools, typing, grasping a belt or clothes.  The examination report additionally noted that the Veteran has decreased sensation to his left distal thumb.  Under the diagnostic testing section, abnormal findings were noted of post traumatic deformity of the left thumb with no acute injury, but degenerative or traumatic arthritis was not noted.  With respect to functional impact, the examination report noted that the Veteran's service-connected left thumb disability impacted his ability to work, specifically stating that the "Veteran will have difficulties obtaining and maintaining employment that requires fine motor skills with his left hand, lifting or carrying objects greater than 10 pounds in the left hand, using power tools and hand tools or typing."  

The examination report also included a positive medical opinion with regard to direct service connection for a neurological condition, which was noted in an accompanying peripheral nerves conditions examination report to be diagnosed as left radial digital neuropathy.  The peripheral nerves conditions examination report noted that the Veteran had "developed residual numbness and tingling to his left thumb" and that the Veteran "has difficulties grasping objects, limited motion to his left hand and thumb."  The dominant hand was noted to be the left hand, but this appears to be an error, as other evidence of record suggested that the Veteran's right hand is his dominant hand.  See, e.g., November 2012 VA Hand and Finger Conditions Examination Report; April 2011 Board Hearing Transcript, page 5.  With respect to symptoms attributable to any peripheral nerve conditions, the examination report noted constant moderate pain, moderate intermittent pain (usually dull), moderate paresthesias and/or dysesthesias and moderate numbness, all in the left upper extremity.  Muscle strength was noted as 4/5 in the left grip and left pinch (thumb to index finger).  Decreased sensation to light touch was noted in the left hand/fingers.  Mild incomplete paralysis of the left radial nerve was noted.  The same functional impact from the hands and fingers examination report was included on the peripheral nerves conditions examination report.

The Board notes that in a December 2012 rating decision, the Veteran was granted entitlement to service-connection for left radial digital neuropathy and was assigned a 20 percent evaluation, effective November 2012.  The rating decision noted that this condition was related to the Veteran's service-connected left thumb disability.  The 20 percent evaluation was assigned for incomplete paralysis of hand movements that was moderate or mild under Diagnostic Code 8714.  

Following a review of the available evidence in this case, and the applicable laws and regulations, the Board concludes that the evidence does not warrant a rating greater than the 10 percent currently assigned for the Veteran's service-connected left thumb disability.

With respect to Diagnostic Code 5228, the November 2011 and November 2012 VA examination reports noted, with respect to the ability to oppose his left thumb, that there was no gap between the Veteran's thumb pad and his fingers.  The November 2011 VA examination report noted that pain began at a gap of less than 1 inch (2.5 cm), which is the criteria for a noncompensable rating.  The Board finds that a separate rating is not warranted under Diagnostic Code 5228 because the Veteran's limited motion is already contemplated by the rating currently assigned.  Moreover, a higher rating than 10 percent cannot be assigned because the required limitation of motion of the thumb has not been shown (a 20 percent disability rating is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers).  While other evidence of record referenced limitation of motion of the Veteran's thumb, the November 2011 and November 2012 VA examination reports are the only evidence of record that addressed such limitation of motion as applicable under Diagnostic Code 5228.  Accordingly, an increased disability rating greater than 10 percent is not warranted under Diagnostic Code 5228.  

With respect to Diagnostic Code 5152, relating to amputation of the thumb, the evidence of record does not show that the Veteran's thumb, or any part, was amputated.  For example, the November 2011 VA examination report noted that the Veteran's thumb was nearly amputated.  See also April 2000 Report of Medical History accompanying the April 2000 Report of Medical Examination (referencing a near amputation of the Veteran's left thumb).  While at the April 2011 Board hearing the Veteran's referenced the October 2007 VA examination report that "shows the thumb was in fact amputated and re-attached," the October 2007 VA examination report (which was an "amputation, residuals of" examination) referenced in the "circumstances and initial manifestations" section that the Veteran's thumb was partially severed and was re-attached.  Any other references in the October 2007 VA examination report (or otherwise in the record) relating to the Veteran's left thumb being amputated do not appear to be accurate.  As the Veteran's left thumb was not amputated, Diagnostic Code 5152 is not for application and a disability rating greater than 10 percent is not warranted under this code.    

With respect to Diagnostic Code 5224 for ankylosis, the November 2011 and November 2012 VA examination reports noted that ankylosis was not present.  As such, an increased disability rating greater than 10 percent is not warranted under Diagnostic Code 5224, as the required unfavorable ankylosis has not been shown.    

As referenced above, a notation to Diagnostic Code 5224 also directs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  The Board has considered this note.  With respect to evaluation as amputation, the November 2011 and November 2012 VA examination reports included a negative finding with respect to whether there was functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  As such, and as discussed above due to the lack of actual amputation of the left thumb, the Board finds that the Veteran's service-connected left thumb disability should not be evaluated as amputation, pursuant to the note to Diagnostic Code 5224.  With respect to whether an additional evaluation is warranted for resulting limitation of motion of other digits, the November 2011 and November 2012 VA examination reports included negative findings as to any limitation of motion or evidence of painful motion for any of the Veteran's left digits besides his left thumb.  As such, the Board finds that an additional evaluation is not warranted for resulting limitation of motion of other digits, pursuant to the note to Diagnostic Code 5224.  Finally, with respect to whether an additional evaluation is warranted for interference with overall function of the hand, evidence of record does suggest that the Veteran's overall left hand function is neurologically impaired.  With respect to neurological symptomatology, including that which affects hand grip, pinch and sensation, the Veteran was granted entitlement to service connection for left radial digital neuropathy and a rating was assigned pursuant to Diagnostic Code 8714, which contemplates symptoms involving the hand.  

The Board has considered the Veteran's statements with regards to his service-connected left thumb disability symptomatology and functional impairment.  In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45 (2014).  The Board notes that the Veteran does not meet the schedular criteria for a 10 percent disability rating under Diagnostic Codes 5224 or 5228, which relate to ankylosis of the thumb and limitation of motion of the thumb.  As such, the Board finds that any functional impairment reflected by the manifestations of the Veteran's service-connected left thumb disability, to include to pain; stiffness; less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; deformity and atrophy of disuse, are fully contemplated by the 10 percent rating currently assigned to his service-connected left thumb disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  

Staged ratings are not warranted in this case, as the Veteran has had a stable level of symptomatology throughout the period on appeal.  All potentially applicable diagnostic codes have been considered and there is no basis to assign an increased rating in excess of 10 percent for the Veteran's service-connected left thumb disability.  As such, entitlement to an increased rating in excess of 10 percent for the Veteran's service-connected left thumb disability is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5152, 5224, 5228 (2014).

Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The Veteran's service-connected left thumb disability is manifested by pain; stiffness; less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; deformity and atrophy of disuse.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the thumb provide disability ratings on the basis of ankylosis and limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 2228 (2014).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R.        § 4.40 (2014); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2014); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected left thumb disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected left hand disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  

Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran or his representative have not argued and the record does not demonstrate that the Veteran's service-connected left thumb disability has resulted in an inability to secure or follow a substantially gainful occupation.  Again, while the Veteran has stated that he needed to change jobs as a result of his service-connected left thumb disability, the evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.

II.  Separate Rating Prior to November 1, 2012 

As noted in the introduction above, a December 2012 rating decision granted entitlement to service connection for left radial digital neuropathy, with a 20 percent disability rating assigned effective November 1, 2012.  The rating decision referenced the decision being "ancillary" and "inextricably intertwined" with the Veteran's claim for entitlement to an increased disability rating for his service-connected left thumb disability.  As such, the issue of entitlement to a separate rating prior to November 1, 2012 for left radial digital neuropathy is part of the claim currently before the Board.

After review, the Board concludes that a separate rating prior to November 1, 2012 for left radial digital neuropathy is warranted.  The effective date currently assigned is based on the date a VA examination was conducted.  Upon review of the record, however, complaints of neurological symptoms are present throughout the period of time covered by the claim on appeal.  For example, a December 2006 VA treatment noted referenced "numbness at the tip of the [left] thumb," the October 2007 VA examination report noted decreased sensation in the re-attached distal phalanx stump of the left thumb, an October 2009 VA treatment note referenced that the Veteran reporting tingling in the his left thumb tip, at the April 2011 Board hearing the Veteran referenced doing occupational therapy to "try[] to get more sensation back I guess into the tip you know for the nerve damage that might've been there," and the November 2011 VA examination report included various references to neurological symptoms and included a specific "neurological assessment" section.  As the evidence of record indicated that neurological symptomology was present prior to November 1, 2012, a separate rating is warranted prior to that date for left radial digital neuropathy.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).         

The Board finds that to avoid any prejudice to the Veteran, it will have the AOJ assign the effective date and rating for this period in the first instance.  If the Board assigned an effective date and rating in this decision, the Veteran would have to appeal the decision to the Court if he disagreed with the Board's determination.  By the Board assigning the effective date in the first instance, this would take away the Veteran's ability to have both the AOJ and the Board review this aspect of his claim.  In assigning the effective date, the RO's attention is directed to the symptoms that were manifested in the year prior to the claim for an increased rating for status post open tuft fracture of the left thumb.  


ORDER

Entitlement to a disability rating in excess of 10 percent for status-post open tuft fracture, left thumb, nondominant, is denied. 

A separate rating prior to November 1, 2012 for the grant of entitlement to service connection for left radial digital neuropathy is granted.  



REMAND

Regarding the issue of an increased rating for left radial digital neuropathy, service connection was granted in a December 2012 rating decision.  While the RO indicated that the issue was intertwined with the increased rating on appeal and that no further action was required, no Supplemental Statement of the Case (SSOC) has addressed this issue.  As such, remand is required for the issuance of an SSOC.    

Accordingly, the case is REMANDED for the following action:

Issue a SSOC regarding the issue of entitlement to a disability rating for left radial digital neuropathy, to include the period of time covered by the claim prior to the November 2012 grant of service connection.  After issuance of the SSOC, afford the Veteran and his representative the appropriate time period for response before the claim is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


